PER CURIAM.
Defendant appeals from the revocation of his probation and sentence therefor.
We affirm the revocation of probation. We find no reversible error from his contention that adequate charging documents do not appear in the record. The *562record reflects that he was charged with certain probation violations of which he was found guilty, and there was no objection to any failure to advise him of the charges.
However, there must be a remand for resentencing. While the trial court orally departed from the sentencing guidelines, no written reasons were provided, and the oral reasons were clearly insufficient under the case law.
Reversed and remanded for resentencing within the guidelines recommended sentencing range.
CAMPBELL, A.C.J., LEHAN and FRANK, JJ., concur.